Citation Nr: 1212325	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-48 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel

INTRODUCTION

The Veteran had active service from July 1951 to January 1954.  He died in September 2006, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

Cause of Death-  The Appellant contends that service connection for the cause of the Veteran's death is warranted.  A June 2009 VA examination and opinion were obtained.  The VA examiner indicated that it was less likely as not that the Veteran's death was related to the medications he took for his service-connected back disorder.  The VA examiner additionally opined that it was less likely as not that the Veteran's limited mobility, due to his back disability, contributed to his heart disorder and cardiac arrest.  He rationalized that lack of mobility is not a recognized cardiac risk factor when considering the risk of sudden cardiac death.  However, the VA examiner concluded his report noting that the Veteran was diagnosed with diabetes mellitus, hypertension, lipids, tobacco use, family history and advancing age, which are all considered risk factors for cardiac arrest.  

The Appellant, through her representative, argues that because of the Veteran's service-connected back disability, he was unable to do regular physical activity which is known to prevent or manage a wide range of health problems including stroke and type II diabetes.  See January 2012 Written Brief Presentation.  She essentially argues that because the Veteran was unable to exercise due to his back disorder he developed diabetes, hypertension, and high cholesterol which are known risk factors for cardiac problems.  She has submitted an internet article from the Mayo clinic which suggests that regular exercise can boost high-density lipoproteins and decrease the risk of cardiovascular disease and unhealthy triglycerides.  Without waiving RO consideration of the internet article, which in itself would warrant a Remand, she argued that a Remand was necessary to consider this particular argument.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions. 38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

After carefully reviewing the evidence, the Board regrets that further development, with ensuing delay, is necessary.  The Board finds that an addendum opinion is necessary to address the Appellant's newly raised concerns. 

Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318-  VA pays DIC to a surviving spouse in the same manner as if the Veteran's death were service connected, when the veteran, at the time of death, was in receipt of or entitled to receive compensation for a service-connected disability that was continuously rated totally disabling for a period of ten years or longer immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2011).  

The phrase 'entitled to receive' means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the veteran; (3) the veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309; 38 C.F.R. § 3.22(b).

In the Appellant's August 2008 notice of disagreement, she essentially asserts that there was CUE in an October 1999 rating decision that effectuated the grant of a 60 percent rating for low back disability and a TDIU.  The Appellant asserts that the effective date established by the RO was incorrect.  She maintains that the award of the 60 percent rating for low back disability and the TDIU should have been made effective from August 1996 rather than October 15, 1996.  Had such been the case, she argues that she would be entitled to DIC under 1318.

The RO must address the issue of whether there was CUE in the October 1999 rating decision, which is inextricably intertwined with the Appellant's claim for an award of DIC under the provisions of 38 U.S.C. 1318.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Here, as the outcome of the CUE claim could have an effect on the outcome of the DIC claim, the Board is unable to adjudicate the effective date claim until the CUE claim is resolved.  Id.   

In rendering a decision on the appellant's claim of CUE in the October 1999 decision, the RO should be mindful of the particular facts in this case.  A review of the file shows that the Veteran filed a statement on September 12, 1996 that expressed disagreement with rating decision that had denied the reopening of a claim for service connection for arthritis of the hips, elbow, and knees.  The Veteran also indicated that he wanted an "increase for the condition of my back."  He filed another statement on October 15, 1996 that also expressed his desire for an increased rating for his back disability.  It bears noting that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The record shows that the Veteran had been unemployed since the 1980s.  The Veteran appealed the December 1996 rating decision denied his claim for an increased rating.  Ultimately, in a decision dated in September 1999, the Board granted a 60 percent rating for the Veteran's low back disability.  The September 1999 decision also assigned the Veteran a TDIU.  The RO then issued a decision in October 1999 that effected the Board's assignment of a 60 percent rating for low back disability and a TDIU.  The effective date the award was October 15, 1996.  No mention was made with respect to the earlier September 12, 1996 statement. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the case to a physician with the appropriate medical expertise for a VA medical opinion.  The reviewing physician must be provided with the entire claims file, including a copy of this Remand.  The opinion should indicate that a review of the claims file was completed.  After reviewing the record, the reviewing VA physician is requested to provide opinions as to whether:

a. Is it as least as likely as not (a 50% probability or greater) that the cardiovascular disability that caused the Veteran's death had its onset in or was incurred in or aggravated (made worse) by active service or a service-related disability.

b. Is it at least as likely as not (a 50% probability or greater) that the Veteran's back disability (which impaired his ability to exercise) led to the Veteran's development of diabetes, hypertension, and high cholesterol and his eventual death.  

c. The VA examiner should additionally address whether it is at least as likely as not (a 50% probability or greater) that the Veteran's death was caused, hastened, or substantially and materially contributed by his service-connected back disability.  

In addressing these opinions, the VA examiner must acknowledge and comment on the January 2012 internet article submitted by the Appellant from the Mayo Clinic entitled "Exercise: 7 benefits of regular physical activity."  The appellant's lay statements/observations that the Veteran's low back disability prevented him from exercising and thereby made him susceptible to heart disease should also be discussed.  The rationale for any opinion expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The AOJ must adjudicate the appellant's claim that there was CUE in the October 1999 rating decision that assigned an effective date of October 15, 1996 for the award of a 60 percent rating for low back disability and a total disability evaluation based on individual unemployability.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



